DETAILED DESCRIPTION
Claims 1-3, 5-23, and 25-34 are pending.  Of these, claims 21-23 and 25-34 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-3 and 5-20 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/20 was filed prior to the mailing date of a Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Rejections
 The claim objection is withdrawn in view of the amendment.
The 103 rejections are maintained, save for the rejection over Lee, which is withdrawn in view of the invocation of 102(b)(2)(C).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2019 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 12, and 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable the Jason Shampoo + Conditioner web product page (10.9.2016).
As to claims 1-3, 5-8, 12, and 14-19, Jason Shampoo + Conditioner is a shampoo for cleansing hair (claim 18)(a “rinse-off cleansing composition”) in the form of an oil in water emulsion (claim 19), the composition comprising a mixture of cetyl alcohol and stearyl alcohol (i.e., “cetearyl alcohol,” which is a “fatty alcohol” of claims 1 and 5), glyceryl stearate (a “glyceryl ester” of claims 1 and 6), guar 
Regarding claims 2-3, the composition further comprises sodium cocoyl isethionate, which is an acyl isethionate non-sulfate anionic surfactant.  
As to claim 8, the composition further comprises multiple plant oils that are non-silicone fatty compound conditioning agents, including orange peel oil, olive fruit oil, and jojoba seed oil.  
Regarding claim 12, the composition is free of sulfate based surfactants or salts thereof.  
As to claims 1-3, 5-8, 12, and 14-19, the Jason Shampoo + Conditioner product web page does not further expressly disclose the amounts of the fatty alcohol, glyceryl ester, cationoic polymer, or noncationic polysaccharide as recited by claim 1, nor the amount of anionic surfactant (claim 1), nor the viscosity, hardness, thickness, or adhesiveness recited by claims 14-17.
As to claims 1-3, 5-8, 12, and 14-19, it would have been prima facie obvious to modify the Jason Shampoo + Conditioner by selecting amounts of the fatty alcohol, glyceryl ester, cationic polymer, noncationic polysaccharide, and anionic surfactant that are within the ranges of claim 1, because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The ingredients of claim 1 are known ingredients that are conventionally used in personal care compositions as evidenced by the Jason Shampoo + Conditioner web page, and because both the prior art composition and the claimed composition are rinse 
Regarding claims 14-17, the Jason Shampoo + Conditioner as modified above is considered to possess a viscosity, hardness, thickness, and adhesiveness within the ranges recited by these claims, since it comprises the same ingredients in the same amounts recited by the claims, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Alternatively, it would have been prima facie obvious to modify the Jason Shampoo + Conditioner by selecting viscosity, hardness, thickness, and adhesiveness properties within the recited ranges, because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 9-11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable  over the Jason Shampoo + Conditioner web product page (10.9.2016) as applied to claims 1-3, 5-8, 12, and 14-19 above, and further in view of Brandt et al. (US Pat. Pub. 2003/0059382).
The teachings of the Jason Shampoo + Conditioner web page are relied upon as discussed above, but this reference does not further disclose that the composition comprises a hydrogenated starch hydrolysate (claim 9), one of the surfactants of claim 10 such as betaines, one of the opacifying agents of claim 11 such as talc, or one of the polysaccharides of claim 20 such as xanthan gum.
Brandt discloses a cosmetic composition such as a shampoo (paragraph 114), the composition comprising a humectant to absorb and retain water such as hydrogenated starch hydrolysate (paragraph 91), a surfactant such as an amphoteric betaines (paragraphs 89-90), a pigment such as talc or kaolin (paragraph 106), and a thickener such as xanthan gum (paragraph 120).
As to claims 9-11 and 20, it would have been prima facie obvious to modify the Jason Shampoo + Conditioner by incorporating hydrogenated starch hydrolysate in order to impart water retention properties to the composition, a betaine to serve as a surfactant, xanthan gum to thicken the composition by the desired amount, and talc or kaolin to color the composition in an aesthetically pleasing way, since Brandt expressly teaches that a cosmetic composition such as a shampoo may advantageously comprise each of these ingredients for the foregoing reasons.  Such a modification is merely the combining of known prior art elements to obtain predictable results, which is prima facie obvious.  MPEP 2143.  


Response to Applicant’s Arguments
Applicant argues that a skilled artisan would understand that because cetyl alcohol is listed before sodium cocoyl isethionate in Jason, it is present in a greater amount, while amended claim 1 shows that the amount of anionic surfactant is greater than the amount of the fatty alcohol, and that the skilled artisan would not have had any reason to modify the amount of the ingredients to arrive at the relative amounts of these ingredients recited by amended claim 1.  Applicant claims that none of the ingredients are recognized as result effective variables.  Applicant further argues that inherency cannot be invoked to support the claimed ranges for viscosity, hardness, thickness, and adhesiveness, because for inherency the claimed limitations must necessarily be present. Applicant additionally questions whether the Jason reference in fact possesses a date of 2016.
In response, and as discussed in the rejection, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The ingredients of claim 1 are known ingredients that are conventionally used in personal care compositions as evidenced by the Jason Shampoo + Conditioner web page, and because both the prior art composition and the claimed composition are rinse off cleansing compositions such as a shampoo for hair as recited by claim 18, the skilled artisan optimizing the amounts of the ingredients of the Jason Shampoo + Conditioner reasonably could have arrived at amounts within the presently claimed ranges.  Surfactants and fatty alcohols such as those in the Jason shampoo/conditioner product serve a function in such products that is well known to the skilled artisan, e.g., 
Regarding the date of the Jason web page reference, an archived version of this web page from 2016 is attached to this Action for Applicant’s reference.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-20 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 15/799,229, and in view of Jason Shampoo + Conditioner web product page (10.9.2016) and/or Brandt et al. (US Pat. Pub. 2003/0059382) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited references are relied upon as discussed above.
The copending claims recite a hair care composition in solvent and comprising an acylsarcosinate surfactant, a cationic guar gum such as hydroxypropyl guar hydroxypropytrimonium chloride, a polysaccharide gum such as sclertium or xanthan gum, and a glyceryl ester such as glyceryl stearate.
Although the copending claims do not recite a fatty alcohol of the claims nor a betaine surfactant nor talc nor a conditioning agent nor a hydrogenated starch hydrolysate, it would have been prima facie obvious to incorporate these ingredients since Jason Shampoo + Conditioner web product page and Brandt et al teach that these are conventional ingredients to add to a cosmetic composition such as a rinse off shampoo.  
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
 The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Response to Applicant’s Arguments

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 /Patricia Duffy/Primary Examiner, Art Unit 1645